Citation Nr: 1719623	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  10-38 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and Veteran's spouse (as observer).


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to April 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In May 2014, a videoconference hearing was held before the undersigned; a transcript is in the record.  In September 2014, the Board reopened the claim for service connection for bilateral hearing loss, and remanded it for additional development.  In September 2015, the Board requested a Veterans Health Administration (VHA) medical advisory opinion in this matter

[The September 2014 Board decision also granted service connection for tinnitus, and that matter is no longer before the Board.]    


FINDING OF FACT

It is reasonably shown that the Veteran's bilateral hearing loss is related to his exposure to noise trauma in service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.
Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a present disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The determination as to whether these requirements are met is based on analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Satisfactory lay or other evidence that an injury or disease was incurred in or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b) does not create a presumption of service connection, but serves only to reduce the evidence burden as to incurrence or aggravation of disease or injury in service; it does not apply to the further elements of a service connection claim, i.e., current disability and nexus (both of which are medical questions).  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's service personnel records show that he served in Vietnam and received a combat infantryman badge; it may reasonably be conceded that he was exposed to hazardous noise levels in service.  

On September 1967 enlistment entrance examination, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5

10
LEFT
20
5
5

0

The puretone thresholds have been converted from the American Standards Association (ASA) values to International Standards Organization (ISO)-American National Standards Institute (ANSI).

On April 1970 service separation examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25

0
30
30
LEFT
35


20


On May 1973 National Guard entrance examination, puretone thresholds were:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
10
LEFT
15
10
10
10
10

On August 2001 private audiological evaluation, bilateral hearing loss was diagnosed.  The Veteran reported he exposed to the sound of firearms and exploding bombs in service.  He reported his hearing was "affected" at that time.  

In his June 2002 claim for service connection, the Veteran reported his bilateral hearing loss began in 1978.

In a letter received in June 2002, a physician opined that it was "more likely than not it appears that the loss of hearing is the direct result of exposure to loud noise during his military service."  She noted that the Veteran reported exposure to explosions, firearms and bombs that caused hearing loss in service.  

A November 2002 private treatment record notes the Veteran reported experiencing gradual hearing loss from the 1970s.  The provider noted the Veteran's exposure to acoustic trauma in Vietnam.  Another private physician's April 2004 treatment record notes that with respect to hearing loss the Veteran reported a history of exposure to noise in Vietnam.  A May 2006 treatment note from yet another private physician shows the Veteran reported his hearing loss began upon exposure to acoustic trauma in service.  

On March 2008 VA audiological examination, bilateral hearing loss was diagnosed.  The audiologist, who did not review the claims file, opined that "it is at least as likely as not that the Veteran's hearing loss and tinnitus are due to noise exposure in the military."  She explained that the Veteran reported his hearing loss began after he was exposed to combat noise during in Vietnam, and gradually worsened since.  

In a statement received in April 2008, the Veteran's wife reported he already had hearing loss when she met him in 1979.  In a June 2008 received letter, the Veteran's sister reported his hearing acuity had worsened when he returned from Vietnam.  

On January 2011 VA general examination, the examiner noted that the Veteran reported his hearing loss had its onset in the early 1970s.  The examiner, a physician, noted "this occurred as a result of exposure to excessive noise in combat."  

On February 2003, September 2008, February 2013, and July 2015 VA audiological examinations, bilateral hearing loss was diagnosed, but the examiners found the disability is unrelated to the Veteran's exposure to acoustic trauma in service.  Each examiner premised his or her opinion, in part, on an May 1973 National Guard entrance examination report reflecting normal hearing bilaterally.  

At the May 2014 videoconference hearing before the Board, the Veteran testified that he did not undergo an audiological evaluation on May 1973 examination, and asserted he had bilateral hearing loss in service, and that it has persisted since.  

Because the medical evidence of record was inadequate for the Board to properly consider whether the Veteran's bilateral hearing loss is related to his exposure to noise trauma in service (in particular, because it did not address the likelihood that the audiometry results noted on May 1973 National Guard entrance examination were accurate as stated), the Board sought a VHA medical advisory opinion in the matter.

In the January 2016 VHA opined, the consulting expert (the chief of audiology at Hunter Holmes McGuire VA Medical Center) indicated she reviewed the record and, explaining that the Veteran reported such evaluation was not performed and that the results noted were inconsistent with the threshold shift between the Veteran's service enlistment and service separation examinations opined the noted results of the May 1973 National Guard entrance examination were inaccurate as stated.  The consulting expert also opined the most likely etiology for the Veteran's hearing loss disability was his exposure to noise on active duty.   She explained that his service treatment records show a significant threshold shift between induction and discharge audiological evaluations.  She also noted exposure to noise will decrease an ear's sensitivity level as a measure of protection and that prolonged exposure to noise can cause permanent damage and permanent threshold shifts in hearing acuity.  

It is not in dispute that the Veteran has bilateral hearing loss disability as defined by VA regulation.  See 38 C.F.R. § 3.385.  What remains necessary to establish service connection for the bilateral hearing loss is evidence of a nexus between such disability and the Veteran's service/exposure to noise trauma therein.

The record includes both medical evidence that tends to support the Veteran's claim and medical evidence that is against his claim.  The credibility and weight to be attached to medical opinions is within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The private opinions and March 2008 and 2011 VA nexus opinions in support of the Veteran's claim were based on an incomplete review of the record, stated in speculative terms, or not supported with adequate reasoning, and cannot be accorded any substantial probative value.  

February 2003, September 2008, February 2013, and July 2015 VA nexus opinions against the Veteran's claim rely on audiometry results that the VHA consulting expert opined were not accurate.  As the consulting expert's opinion reflects familiarity with the record, is supported by rationale, and is the only one to fully address the matter of the accuracy of the May 1973 National Guard entrance examination report, the Board finds it is the most probative evidence regarding the validity of the May 1973 audiometry.  Therefore, the Board finds that those VA opinions likewise may not be accorded substantial probative value.  

The only competent medical evidence that adequately addresses the matter of a nexus between the Veteran's service and his bilateral hearing loss disability is the January 2016 opinion of the consulting VHA expert.  As the opinion reflects familiarity with the record, and includes rationale with citation to supporting factual data, the Board finds it is highly probative evidence in the matter, and persuasive.  

The Board notes that the Veteran is entitled to consideration of his claim under the relaxed evidentiary standards under 38 U.S.C.A. § 1154(b) (as to incurrence of noise trauma (injury) in combat service.  Resolving any remaining reasonable doubt in his favor (as required under 38 C.F.R. § 3.102), the Board concludes that service connection for bilateral hearing loss is warranted. 


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


